20-06522-shl   Doc 1   Filed 09/18/20 Entered 09/18/20 10:22:40   Main Document
                                     Pg 1 of 26
20-06522-shl   Doc 1   Filed 09/18/20 Entered 09/18/20 10:22:40   Main Document
                                     Pg 2 of 26
20-06522-shl   Doc 1   Filed 09/18/20 Entered 09/18/20 10:22:40   Main Document
                                     Pg 3 of 26
20-06522-shl   Doc 1   Filed 09/18/20 Entered 09/18/20 10:22:40   Main Document
                                     Pg 4 of 26
20-06522-shl   Doc 1   Filed 09/18/20 Entered 09/18/20 10:22:40   Main Document
                                     Pg 5 of 26
20-06522-shl   Doc 1   Filed 09/18/20 Entered 09/18/20 10:22:40   Main Document
                                     Pg 6 of 26
20-06522-shl   Doc 1   Filed 09/18/20 Entered 09/18/20 10:22:40   Main Document
                                     Pg 7 of 26
20-06522-shl   Doc 1   Filed 09/18/20 Entered 09/18/20 10:22:40   Main Document
                                     Pg 8 of 26
20-06522-shl   Doc 1   Filed 09/18/20 Entered 09/18/20 10:22:40   Main Document
                                     Pg 9 of 26
20-06522-shl   Doc 1   Filed 09/18/20 Entered 09/18/20 10:22:40   Main Document
                                    Pg 10 of 26
20-06522-shl   Doc 1   Filed 09/18/20 Entered 09/18/20 10:22:40   Main Document
                                    Pg 11 of 26
20-06522-shl   Doc 1   Filed 09/18/20 Entered 09/18/20 10:22:40   Main Document
                                    Pg 12 of 26
20-06522-shl   Doc 1   Filed 09/18/20 Entered 09/18/20 10:22:40   Main Document
                                    Pg 13 of 26
20-06522-shl   Doc 1   Filed 09/18/20 Entered 09/18/20 10:22:40   Main Document
                                    Pg 14 of 26
20-06522-shl   Doc 1   Filed 09/18/20 Entered 09/18/20 10:22:40   Main Document
                                    Pg 15 of 26
20-06522-shl   Doc 1   Filed 09/18/20 Entered 09/18/20 10:22:40   Main Document
                                    Pg 16 of 26
20-06522-shl   Doc 1   Filed 09/18/20 Entered 09/18/20 10:22:40   Main Document
                                    Pg 17 of 26
20-06522-shl   Doc 1   Filed 09/18/20 Entered 09/18/20 10:22:40   Main Document
                                    Pg 18 of 26
20-06522-shl   Doc 1   Filed 09/18/20 Entered 09/18/20 10:22:40   Main Document
                                    Pg 19 of 26
20-06522-shl   Doc 1   Filed 09/18/20 Entered 09/18/20 10:22:40   Main Document
                                    Pg 20 of 26
20-06522-shl   Doc 1   Filed 09/18/20 Entered 09/18/20 10:22:40   Main Document
                                    Pg 21 of 26
20-06522-shl   Doc 1   Filed 09/18/20 Entered 09/18/20 10:22:40   Main Document
                                    Pg 22 of 26
20-06522-shl   Doc 1   Filed 09/18/20 Entered 09/18/20 10:22:40   Main Document
                                    Pg 23 of 26
20-06522-shl   Doc 1   Filed 09/18/20 Entered 09/18/20 10:22:40   Main Document
                                    Pg 24 of 26
20-06522-shl   Doc 1   Filed 09/18/20 Entered 09/18/20 10:22:40   Main Document
                                    Pg 25 of 26
20-06522-shl   Doc 1   Filed 09/18/20 Entered 09/18/20 10:22:40   Main Document
                                    Pg 26 of 26
